United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
DEPARTMENT OF THE ARMY, ANNISTON
ARMY DEPOT, Anniston, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-529
Issued: October 17, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 28, 2010 appellant filed a timely appeal of a November 16, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his traumatic
injury claim. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a left
hip injury in the performance of duty.
On appeal, counsel asserts that OWCP’s November 16, 2010 decision is contrary to fact
and law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 10, 2009 appellant, then 46-year-old heavy mobile equipment mechanic,
filed a traumatic injury claim (Form CA-1) for a left hip injury sustained on February 5, 2009
when he stepped down from an M-88 tank retriever. The employing establishment confirmed
appellant’s account of events.
In February 9, 2009 reports, Dr. Ting Tai, an employing establishment physician, noted
appellant’s complaint of severe left hip pain beginning on February 5, 2009 when climbing down
from an M-88 tank vehicle. On examination, he had limited abduction of the left leg and was
unable to squat. Dr. Tai restricted appellant to light duty.
In a February 9, 2009 report, Dr. Duane Tippetts, an attending Board-certified orthopedic
surgeon, related the onset of appellant’s left hip symptoms when he “stepped off a tank at work.”
He noted that appellant did not smoke, drink alcohol and had not taken any steroids. Dr. Tippetts
obtained x-rays showing flattening of the femoral head and narrowing of the articular surface.
He diagnosed early arthritis of the left hip, exacerbated by work activities, with possible
developing avascular necrosis. Dr. Tippetts limited appellant to light duty.
In February 12 and 26, 2009 reports, Dr. Tippetts diagnosed early avascular necrosis of
the left hip by magnetic resonance imaging (MRI) scan2 attributable to stepping off a tank at
work on February 5, 2009. He noted that appellant had no risk factors for avascular necrosis
other than the February 5, 2009 trauma and that there were no concurrent or preexisting injuries.
On April 23, 2009 Dr. Tippetts recommended a total left hip arthroplasty.3
On May 13, 2009 OWCP advised appellant of the additional factual and medical
evidence needed to establish his claim, including medical evidence supporting a causal
relationship between the February 5, 2009 incident and the claimed left hip injury. In a May 26,
2009 report, Dr. Tippetts diagnosed post-traumatic avascular necrosis of the left hip, caused by
“jumping down off the vehicle at work.” He explained that appellant had no other risk factors
for avascular necrosis, such as drinking alcohol, steroid treatment and deep sea diving.
Appellant also provided factual statements from himself, his spouse and his work group leader
confirming the February 5, 2009 incident.
By decision dated June 16, 2009, OWCP denied the claim on the grounds that fact of
injury was not established. It accepted that the February 5, 2009 incident occurred at the time,
place and in the manner alleged. However, Dr. Tippets’ reports were insufficiently rationalized
to establish a causal relationship between that incident and avascular necrosis of the left hip.

2

A February 10, 2009 MRI scan of the left hip showed a serpiginous line in the anterior and superior aspects of
the left femoral head and neck, bone marrow edema, joint effusion, edema of the left ascetabulum and irregularity of
the superior femoral head.
3

In a June 1, 2009 report, OWCP’s medical adviser stated that, while arthroplasty was appropriate for avascular
necrosis, the surgery request should not be approved because OWCP had not accepted avascular necrosis as work
related.

2

In a July 8, 2009 letter, appellant requested an oral hearing, held October 8, 2009. At the
hearing, he noted that he underwent total left hip arthroplasty on July 30, 2009. An OWCP
hearing representative left the record open for 30 days to allow appellant to submit additional
evidence. Appellant did not submit additional evidence following the hearing.
By decision dated November 16, 2010, OWCP’s hearing representative affirmed
OWCP’s June 16, 2009 decision, finding that appellant did not submit sufficient evidence to
substantiate that he sustained an injury on February 5, 2009. The hearing representative found
that he did not submit sufficient medical rationale explaining “how the diagnosed condition is
related to the February 5, 2009 incident.”
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.6
In order to determine whether an employee sustained a traumatic injury in the
performance of duty, OWCP begins with an analysis of whether “fact of injury” has been
established. Generally, fact of injury consists of two components that must be considered in
conjunction with one another. First, the employee must submit sufficient evidence to establish
that he or she actually experienced the employment incident that is alleged to have occurred.7
Second, the employee must submit sufficient evidence, generally only in the form of medical
evidence, to establish that the employment incident caused a personal injury.8
The medical evidence required to establish causal relationship is generally rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medial certainty and must be supported by medical rationale

4

5 U.S.C. §§ 8101-8193.

5

Joe D. Cameron, 41 ECAB 153 (1989).

6

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

7

Gary J. Watling, 52 ECAB 278 (2001).

8

Deborah L. Beatty, 54 ECAB 340 (2003).

3

explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.9
ANALYSIS
Appellant claimed that, on February 5, 2009, he sustained a left hip injury with avascular
necrosis when he alighted from an M-88 tank retriever vehicle, landing hard on his left leg. His
work leader and Dr. Tai, an employing establishment physician, both corroborated appellant’s
account of events. OWCP accepted the February 5, 2009 incident as factual, but denied the
claim on the grounds that the medical evidence was insufficient to establish causal relationship.
Dr. Tippets, an attending Board-certified orthopedic surgeon, submitted reports from
February 9 to April 23, 2009 providing a history of the accepted February 5, 2009 incident. He
diagnosed avascular necrosis of the left hip as demonstrated by an MRI scan. Dr. Tippetts
attributed the condition to stepping off the tank on February 5, 2009, noting that appellant had no
other risk factors for avascular necrosis, including alcohol use, steroid treatment or deep sea
diving.
The Board finds that while Dr. Tippetts’ opinion attributing avascular necrosis of the left
hip to the accepted February 5, 2009 incident is not sufficiently rationalized10 to meet appellant’s
burden of proof in establishing his claim, it stands uncontroverted in the record and is sufficient
to require further development of the medical evidence.11 OWCP did not undertake further
development of the medical record, such as referring the record to an OWCP medical adviser or
referring appellant for a second opinion examination on the issue of causal relationship.
Proceedings under FECA are not adversarial in nature and OWCP is not a disinterested
arbiter. While the claimant has the burden to establish entitlement to compensation, OWCP
shares responsibility in the development of the evidence. It has the obligation to see that justice
is done.12 The case will be remanded to OWCP for preparation of a statement of accepted facts
and referral of the matter to an appropriate medical specialist, consistent with OWCP’s
procedures, to determine whether appellant sustained a left hip injury as a result of the
February 5, 2009 incident. Following this and any other development deemed necessary, OWCP
shall issue an appropriate decision in the case.
On appeal, counsel asserts that OWCP’s November 16, 2010 decision is “contrary to fact
and law.” As stated, the case will be remanded to OWCP for further development of the medical
evidence and issuance of an appropriate decision.

9

Solomon Polen, 51 ECAB 341 (2000).

10

Frank D. Haislah, 52 ECAB 457 (2001); see Jimmie H. Duckett, 52 ECAB 332 (2001); (medical reports not
containing rationale on causal relationship are entitled to little probative value).
11

John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 280 (1978).

12

Jimmy A. Hammons, 51 ECAB 219 (1999); Marco A. Padilla, 51 ECAB 202 (1999); John W. Butler, 39 ECAB
852 (1988).

4

CONCLUSION
The Board finds that the case is not in posture for a decision. The case will be remanded
to OWCP for further development of the medical evidence, to be followed by issuance of an
appropriate decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 16, 2010 is set aside and the case remanded for further
development consistent with this decision and order.
Issued: October 17, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

